Citation Nr: 1524858	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967, to include service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the St. Louis, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran is service-connected for coronary artery disease, rated 30 percent, variously diagnosed psychiatric disorder, rated 30 percent, lumbar spine osteoarthritis, rated 20 percent, right thigh compressive neuropathy, rated 20 percent, tinnitus, rated 10 percent, and bilateral hearing loss, rated 0 percent, for a combined 70 percent disabling.  Further, because his service-connected lumbar spine osteoarthritis and right thigh compressive neuropathy stem from a common etiology, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  

The record reflects that the Veteran retired as a school teacher in 2001, apparently after being involved in a physical altercation with a student that was being aggravating and provocative.  See October 2009 PTSD examination report.  Thereafter, the Veteran worked part-time as a tour guide at a historical site until April 2011.  See July 2011 Veteran statement.  The Veteran's educational background includes a high school degree and a Bachelor's degree in education.  See November 1975 VA examination report.  

The evidence of record includes a July 2001 VA audiological evaluation wherein the Veteran complained of difficulty understanding in noise and groups of people, as well as moderate to severe, bilateral, constant tinnitus.  On October 2003 VA spine examination, the Veteran complained of constant pain (rated a 7 on a scale to 10), and flare-ups one time per week (with pain rated a 10 out of 10).  He reported he could walk 100 feet before he has severe back pain, and must lie down to alleviate pain from his flare-ups.  Physical examination revealed he walked with a limp, and does list to the right side.  On October 2009 VA spine examination, the Veteran complained of increased back pain with standing and walking more than 15 minutes, averaging 3 flare-ups per week, treated with heat and medication.  On May 2011 VA peripheral nerves examination, the Veteran reported that he takes pain medication at least one time per day, and has flare-ups one time per week, lasting 2 to 3 days.  He indicated he uses a cane on bad days in the house, but that he refuses to use a cane in public.  He related he was limited to walking 100 feet on good days, and tries to avoid walking outside on bad days.  His wife helps his get dressed with his lower extremities.  On August 2011 VA PTSD examination, the Veteran complained of daily, severe impaired concentration; constant, severe impaired memory; and ongoing, moderate to severe, anger and irritability.  He reported he takes pain medication three times per day to control his pain.  On May 2012 VA heart examination, it was found that the Veteran's coronary artery disease impacts his ability to work in that he can't climb a flight of stairs without gaspin.  And on May 2012 VA spine examination, the Veteran reported his back pain makes him irritable and unable to interact with other people.  

The evidence of record also includes an October 2003 lay statement from W. Busch, identified as the immediate supervisor of the Veteran at his position as tour guide.  It was stated that the Veteran was not assigned duties that would exacerbate his back symptomatology, and that the Veteran could not accept a maintenance job because of his back.  It was also indicated that he generally could not hear when he was more than a few feet away from the speaker, and that instructions had to be repeated to ensure they were heard.  In an October 2003 lay statement from D. Warren, identified as a co-worker of the Veteran when the Veteran worked as a tour guide, stated the Veteran had severe trouble while walking at work, and he was very hard of hearing.  In July 2011 correspondence, the Veteran stated that he could not remember names and events that he has known for many years, affecting his job performance.  He also reported his patience with visitors at his prior employment was growing thin.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience appears to be primarily teaching.  Moreover, VA examination reports and lay statements note the severity of the Veteran's physical impairment caused by his service-connected lumbar spine disability, and that includes usage of pain medication.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  Moreover, the Veteran's tinnitus and bilateral hearing loss has resulted in the need to repeat instructions multiple times, as well as avoidance of certain duties (e.g., answering the phone while employed as a tour guide).  See, e.g., D. Warren October 2003 lay statement.  The Board also finds significant that on August 2011 PTSD examination, the Veteran was found to have severe impaired concentration, severe impaired memory, and moderate to severe anger and irritability.  In light of the Veteran's employment history as a teacher, such would be critical impediments to the Veteran's pursuit of substantially  gainful employment.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, the opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


